Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 6, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162011 (61)                                                                                                Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  LINDA M. HOLLAND, Personal Representative                                                             Elizabeth M. Welch,
  of the ESTATE OF TERRY M. HOLLAND,                                                                                  Justices
              Plaintiff-Appellant,
  v                                                                 SC: 162011
                                                                    COA: 347562
                                                                    Wayne CC: 16-016760-NI
  MARY SPRINGER, PAUL GERARD SPRINGER,
  and PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
            Defendants,
  and
  CITIZENS INSURANCE COMPANY OF THE
  MIDWEST and CITIZENS INSURANCE
  COMPANY OF AMERICA,
             Defendants-Appellees.

  ___________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 30,
  2021 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).

         BERNSTEIN, J., did not participate because he has a family member with an interest
  that could be affected by the proceeding.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 6, 2021
         a0628
                                                                               Clerk